Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment filed 08/09/2021 is acknowledged and has been entered.  
Applicant's response, filed 08/09/2021, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
Note: The examiner of record has changed.

Continued Examination Under 37 CFR 1.114
Applicant's response, filed 08/09/2021, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
Note: The examiner of record has changed.

Claim Status
Claim(s) 11 is/are cancelled.
Claim(s) 1-10, 12-40 is/are currently pending 
Claim(s) 2-5, 14-40 remain withdrawn from further consideration. Claims 2-5, 18-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/02/2020. 
Claim(s) 1, 10, 12-13 have been amended.
Claims 1, 6-10, 12-13 are currently under examination herein in view of the elected species.

Priority
The present application was filed on 12/19/2016. The present application was filed as a proper National Stage (371) entry of PCT Application No. PCT/GB2015/051791, filed 06/19/2015. Acknowledgment is also made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) to Application No. GB1411060.5, filed on 06/20/2014 in GB. As such, the effective filing date of claims 1, 6-10, and 12-13 is 20 June 2014.

Claim Objections
Claim(s) 7, 9, 10, 12, 13 is/are objected to because of the following informalities: 
Claim 7 recites “claim 6” which should apparently read –claim 6, --, and there is a missing period at the end of the claim. 
Claim 9, 10, 12 and 13 are objected to because the comma is missing between “The method of claim X” and “wherein” in each claim.
  	Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 10 recites that the autoantibody is a biological marker of any disease state or disease susceptibility. However, claim 1 (from which claim 10 depends) recites that the autoantibody identifies a subject at increased risk of developing cancer. Since claim 10 recites that the autoantibody is a biological marker of any disease state or disease susceptibility, this recitation is broader in scope than the independent claim. Other types of disease states or disease susceptibilities (claim 10) are beyond what would be considered a patient at risk of developing cancer (claim 1), therefore, the limitation of claim 10 is actually broader in scope that what is required in claim 1. Hence, claim 10 does not recite any further limitations on claim 1, from which it depends. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1, 6-10, 12-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon)  without significantly more. The claim(s) recite(s) a law of nature and an abstract idea. These judicial exceptions are not integrated into a practical application, see analysis under  Step 2A Prong 2, below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, see analysis under Step 2B, below.
Analysis of subject-matter eligibility under 35 U.S.C. § 101 requires consideration of three issues:
Step 1: Are the claims directed to a statutory category?  Yes, the claims are directed to a process.
Step 2A, Prong 1: Are the claims directed to a judicial exception (a law of nature, a natural phenomenon, or an abstract idea)?  Yes, the claims are directed to a law of nature and an abstract idea. 
Specifically, the claims are directed to the naturally occurring correlation between the presence or absence of an autoantibody and the increased risk of developing cancer (claims 1).  
The correlation between the autoantibody-antigen specific binding profile and risk of developing cancer (as well as the level of the biomarker autoantibody and risk of developing cancer) is also a law of nature/ natural phenomenon insofar as such a 

Furthermore, claim 1 is directed to an abstract idea, because the steps of
“c) plotting or calculating a curve of the amount of said specific binding versus the amount of antigen for each amount of antigen used in step (a);
(d) calculating a secondary curve parameter from the curve plotted or calculated in step (c)”; are directed to mathematical calculations which are abstract ideas.  In addition, the steps of “(e) determining the presence or absence of said autoantibody based upon a combination of:(i) the amount of specific binding between said antibody and said antigen detected in step (b); and (ii) said secondary curve parameter determined in step (d); and (f) identifying a subject who is at increased risk of developing cancer based upon the presence or absence of said autoantibody as determined in step (e).” reads on forming an observation/evaluation/judgment/opinion. In particular, the observational steps of evaluating two criteria (for example observing criteria (i) and (ii), and determining presence or absence of something based on observations), is a step that can be performed in the human mind. The subsequent step of forming a judgement or opinion based on observed criteria, for example the step of identifying a risk is a 
Furthermore, such concepts as assessing an abnormal condition by performing clinical tests and thinking about the results have been characterized by the courts as abstract ideas (See MPEP, section 2106.04(a)). See also Univ. of Utah Research Found. v. Ambry Genetics Corp., 774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014) and In re Grams, 888 F.2d 835, 12 U.S.P.Q.2d 1824 (Fed. Cir. 1989)).  
  In addition, claim 1 recites a “determining” step which would require a mental comparison between levels (amounts) of the biomarker in combination with comparing a calculated “secondary curve parameter.” Such steps of comparing levels or measurements to a compared parameter also reads on mental processes insofar as such comparison of information could take place wholly in the human mind, or by a human using pen and paper. Furthermore, the step of determining the presence of biomarker by “the amount of specific binding between said autoantibody and said antigen detected” also fails to impose meaningful limits on the claim scope since there are no cutoff values provided for the amount to be detected to be considered as detectable, in particular as the detectable amount is recited to be correlated to risk of developing cancer. The biomarker amount, as recited, may be any amount detected.
Similarly, mental processes have been held by the courts to be abstract ideas, e.g., collecting and comparing known information In re Classen, or comparing information regarding a sample or test subject to a control or target data in Ambry and Myriad CAFC.  

Dependent claims 6-8, are also directed to an abstract idea as they limit the calculating step and are drawn to calculations and mathematical formulas, mathematical correlations, calculated parameters, and curve characteristics portrayed mathematically such as by calculated slopes, asymptotes, coefficients, and other mathematical representations of the measured biological behavior of the biomarker. Dependent claims 10, 12-13 are similarly directed to limit the type of biomarker which is part of the recited natural correlation between the presence/absence of the biomarker and risk of developing disease.
 
Step 2A Prong 2: Do the claims recite additional elements that integrate the exception into a practical application of the exception? NO.  The claims are not integrated into a practical application. 
This judicial exception is not integrated into a practical application because the additional elements recited in the claim don’t integrate the recited Judicial exception into a practical application.  

It is considered that the claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application using the considerations set forth in MPEP §§ 2106.04(d), 2106.05(a)- (c) and (e)- (h). In the instant case for example in the step of measuring the biomarker levels by “detecting the amount of specific binding,” and the step of plotting the “amount” detected, it is noted that these steps of measuring and quantifying, are part of data gathering, and 
The measurement step is therefore not sufficient to ensure that the claims amount to significantly more than the naturally occurring correlation itself since every application of the natural principle would require determination of the level or amount of biomarker thereof in a sample and a comparing amount. Furthermore, the claims purport to determine an increased risk or presence of disease, without limitation; and would therefore preempt all diagnostic applications involving all possible scenarios of cancer. For all of these reasons, the claims would cover every substantial practical application of the correlation measured and evaluated with the recited steps.
A statement of a naturally occurring correlation, albeit a newly discovered natural correlation or very narrowly confined correlation, is not sufficient to integrate the natural principle such that it is practically applied. Although the claims require a step of identifying a subject who is at greater risk of developing cancer, this is not sufficient since it could read on mental activity being performed solely in a practitioner's head, which is not patent eligible. The conclusory statement, “identifying a subject who is at increased risk of albeit a newly discovered natural correlation or very narrowly confined correlation, is not sufficient to integrate the natural principle such that it is practically applied. There are no subsequent steps recited that would be performed depending on the results of the assay. As in Mayo, there is no requirement that a doctor act on the results of the method.
Therefore, in consideration of the previous discussion, it is considered that as recited, the claims are not integrated into a practical application.

 ELIGIBILITY STEP 2B: WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"
Step 2B 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because: The additional steps recited in the claim are (a) contacting said test sample with a plurality of different amounts of an antigen specific for said antibody; and (b) detecting the amount of specific binding between said antibody and said antigen.  Such steps are recited at a high level of generality and read on any method of data gathering known in the art.  It is routine and conventional to (a) contact a test sample with a plurality of different amounts of an 

In order to establish that the claimed invention is "significantly different", Applicant must show that the additional limitations recite something meaningful that add something of significance to the judicial exception. In the instant claims, the generic binding assay recited in the claim is a routine and conventional test used to measure biomarkers.
		In addition the autoantibody of recited in dependent claims 12-13 is known and routinely used in correlation to disease risk/diagnosis/susceptibility, see Robertson et al., (EP 2062053 B1, see [0067], [0090]-[0097]). Furthermore, as evidenced by the instant disclosure, the immunoassays are well known and commercially available, see for example at [0034], [0088], which discloses that “The general features of immunoassays, for example ELISA, radioimmunoassays and the like, are well known to those skilled in the art (see Immunoassay, E. Diamandis and T. Christopoulus, Academic Press, Inc., San Diego, Calif., 1996). Immunoassays for the detection of antibodies having a particular immunological specificity generally require the use of a reagent (antigen) that exhibits specific immunological reactivity with a relevant antibody. Depending on the format of the assay this antigen may be immobilised on a solid support. A sample to be tested for the presence of the antibody is brought into contact with the antigen and if antibodies of the required immunological specificity are present in the sample they will immunologically 
Such additional steps/ elements are also insufficient to render the claims patent-eligible because simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, has been held not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception. (WURC) - see MPEP 2106.05(d) and Berkheimer Memo. 
Dependent claims, similarly fail to include additional elements/steps or a combination of elements/steps that ensure that the claims amount to significantly more than the natural principles, as the method steps are conventional and routine in the relevant field as evidenced by the discussion above. Furthermore, dependent claims 6-8 limit the calculating steps but do not limit the assay. The dependent claims also do not add any feature that is more than well-understood, purely conventional, or routine in the field of diagnostics and biochemical assay methodologies. 
 Therefore, regarding the additional steps of claim 1, the steps are considered insignificant pre- or post-solution because they are well-understood, routine, conventional activity previously engaged in by researchers who work in the field.
 
		Therefore, based upon an analysis with respect to the claim as a whole, claim(s) do not recite something significantly different than a judicial exception. The claimed invention is not directed to patent eligible subject matter. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1, 6, 7, 9, 10,12-13 are rejected under 35 U.S.C. 103 as obvious over Robertson et al. (EP 2062053 B1) in view of Kawade et al. (Journal of Immunological Methods 278 (2003) 127–144).

Regarding claims 1, 6, and 7, Robertson et al.  teach: methods of detecting an autoantibody in a test sample comprising a bodily fluid from a subject (e.g. [0008]), the methods comprising the steps of:
  	contacting said test sample with a plurality of different amounts of an antigen specific for said antibody; (e.g. [0010]-[0012] (a)(i)) (e.g. the antibody is an autoantibody from a human subject [0013]-[0014]) (i.e. contacting said test sample with a plurality of different amounts of an antigen specific for said autoantibody);
	 detecting the amount of specific binding between said antibody and said antigen (e.g. [0010]-[0012] (a)(ii));
	 plotting or calculating a curve of the amount of said specific binding versus the amount of antigen for each amount of antigen used in step (a) (e.g. [0010]-[0012] (b);	determining the presence or absence of said disease state or disease susceptibility based upon the amount of specific binding between said antibody and said antigen” “wherein a positive result for presence of the antibody in the test sample is 
	determining the presence in the test sample of antibody reactive with the antigen
used in the assay is indicated by a generally S shaped or sigmoid curve (e.g. [0011]-[0012] (b)). 
	Robertson et al. thus teaches that a determination of the presence or absence of said antibody can be made on a basis of the amount of specific binding between said antibody and said antigen (determined as in claim 1 step (b)) as well as based on the shape of the curve plotted calculated (as in claim 1 step (c)), as for example an S-shape or sigmoidal curve. For example Robertson teaches that “The presence in the test sample of antibody reactive with the antigen used in the assay is determined based upon the amount of specific binding observed at each antigen amount for each test sample dilution used in the assay and is usually indicated by the presence of a generally S-shaped or sigmoidal curve” ([0026]). 
Robertson further teaches that “the determination of presence or absence of disease state or disease susceptibility” in a patient sample can be based on collective values for each antigen, and that a “judgment is made on the basis of the showing of a generally S-shaped or sigmoidal curve” ([0064]). 

Robertson further teaches that “the method may be used in the detection or diagnosis of cancer in symptomatic or asymptomatic human subjects, in assessing the prognosis of a patient diagnosed with cancer” as well as “in screening a population of 

Robertson also teaches that “For the avoidance of doubt, assays based on the use of a single type of antigen to detect antibodies may be referred to herein as "single marker assays" (e.g. [0065]) which reads on the instant method step of “contacting said test sample with a plurality of different amounts of an antigen specific for said autoantibody”.

Robertson does not explicitly teach the determination step (e) is based upon a combination of:
(i) the amount of specific binding between said autoantibody and said
antigen detected in step (b); and
(ii) the secondary curve parameter calculated in step (d) 


However, as noted above, Robertson et al. teach that the determination of the presence or absence of said autoantibody may be based upon two types of determinations:
 i) the amount of specific binding between said antibody and said antigen determined in the detecting step (step b) wherein a positive result is determined by comparison to a cut-off result (e.g. [0010] (c), [0028], Pg. 23 lines 13-16) (which reads on the instant recitation of step (e)(i) “determining the presence or absence of said autoantibody based upon” “(i) the amount of specific binding between said autoantibody and said antigen detected in step (b)); and 
(ii) that the plotted or calculated curve have a curve characteristic of being a sigmoid curve or S-shape (e.g. [0011]-[0012] (b), [0026], [0064]).

 	Robertson further teaches that “The method of the invention is advantageous for use in clinical diagnostic, prognostic, predictive and/or monitoring assays where the absolute amounts of target antibody present can vary enormously from patient-to-patient. The inventors have observed that if such assays are based on detection of antibody binding using a single amount/concentration of test antigen, patient samples containing an amount of antibody which is at the very low or the very high end of the normal physiological range (of amount of antibody) across the population can be missed due to limitations of the assay methodology; samples with a low amount of antibody may be scored as false negative results, whereas those with very high levels of 
diagnosis or detection based upon antigen titration alone and reduce incidence of false positive and false negative determinations” ([0017]).

Robertson also teaches that although the cross-titration methodology improves the detection methods, the methods still rely on a double cut-off data delimitation, as in order for a sample to be deemed positive Robertson teaches that “Samples were deemed to be positive if they showed levels above cut-off in at least 2 serum dilutions” ([0121]). As discussed above, Robertson also teaches two ways to determine if a sample is positive, i) by the amount detected and ii) by the shape of the curve. 

Therefore, it would have been prima facie obvious at the time of the invention, for one of ordinary skill in the art to combine the teaching of Robertson that determination of a positive sample be identified by the amount detected above a certain cut-off level, and the teaching of Robertson that a determination of a positive sample can be identified by the characteristic of a curve such as the shape of a curve, in order to have a method step that determines a sample as being positive by combining both determination steps in a double cut-off determination step in order to improve the accuracy of the assay. 
One would have further motivated to combine the teachings of Robertson as noted above, because Robertson et al. teaches that this combination of a determination 

Robertson does not explicitly teach that the characteristics of the data (plotted curve) comprise calculated secondary curve parameters.

Kawade et al. teaches antigen–antibody reaction data analysis, data characterization, and  mathematical modeling (e.g. abstract). Kawade teaches that in the art of antibody-antigen detection and binding studies, it is known in the art to analyze the data provided by the binding reaction and detection data as well as mathematical modeling and data analysis, as Kawade further teaches that a “curve has a slope with a steepness determined by the relative magnitudes of K and [If], making it possible, in the framework of the simplest model, to infer the order of magnitude of K from the neutralization curve obtained experimentally” (K is the association constant) ([If] is concentration of effector (i.e. concentration of antigen) remaining active (not bound to Ab) (Pg. 129, left column, 2nd ¶). In other words, Kawade teaches that the antibody-antigen data analysis and calculation of parameters provides information of inherent correlations of calculated parameters which can be observed, such as the correlation of the slope degree and order of magnitude of K (i.e. calculating a secondary curve parameter, as in claim 1; where the secondary curve parameter is the slope or dissociation constant, as in claim 6; wherein the secondary curve parameter is calculated from either a linear or logarithmic regression curve, as in claim 7), all of 
Kawade further teaches that “theoretical formulas describing the titration of neutralizing Ab are applicable to the Ab affinity of any magnitude” (Pg. 129, left Column, 2nd ¶), and that “It is therefore possible to infer the magnitude of the association constant from the observed neutralization curve the mode of Ab action depends on the relative magnitudes of the association constant, K, and the value of 1/[If]. The constant K is an intrinsic character of the antibodies, and has a fixed value” (Pg. 129, left Column, 2nd ¶). This teaching is exemplary of the well-established concept that a reaction can be characterized by known inherent constants and measured by well-known data analysis methods which represent the intrinsic character of the (in this case antibody) analyte being analyzed. 
Kawade also teaches that the degree of the slope of the data provides inherent information of the antibody binding reaction by teaching for example that “If the value of tV* of an Ab preparation is determined by titration with an assay system of very low sensitivity, yielding a steep neutralization curve), the molar Ab concentration in the undiluted preparation, [Ao], can be deduced by Eq. (24). If the value of t* is also known (by titration with a very high sensitivity assay system, yielding a neutralization curve with a gentle slope), the association constant K can be computed by Eq. (22) or (24),” (Pg. 143, left Column, 3rd ¶). 

Therefore, it would have been further prima facie obvious for one of ordinary skill in the art at the time of the invention, to combine the teachings of Robertson of having a 
Furthermore, there would have been a reasonable expectation of success, in combining the teachings of Robertson of having a determination step comprising two parameters for deeming a test sample positive, where one determination parameter is identified as the data following a sigmoid curve, by characterizing the curve data (which when plotted yields a curve which is therefore governed and characterized by mathematical correlations and calculated constants of the data), by having well-known and established parameters which are inherent of the type of binding data taught by 

In addition, having a characteristic slope or dissociation or association constant, for example, would be advantageous in that the identification of the sigmoidal curve (as taught by Robertson) can be characterized not only by its shape but also by a concrete numerical value or range of values for calculated parameters such as the calculated slope or calculated K value (as taught by Kawade) which are inherent of the data, much 
	Further, one would have been motivated to calculate secondary curve parameters, in order to more specifically characterize the binding curve data by for example performing a fitting of the sigmoid curve, and performing calculations and analysis which routinely requires determination of for example dissociation constants, slopes, asymptotes, and the like (e.g. calculated parameters of data as taught by Kawade Pg. 129, left column and throughout the disclosure), and to combine this with the teaching that “the presence in the test sample of antibody reactive with antigen is indicated by a generally S shaped or sigmoid curve” (as taught by Robertson, e.g. [0064]), in order to have method detecting steps that base detection on:
calculating a secondary curve parameter from a plotted curve (as in claim 1 (d)); and 
determining the presence or absence of said autoantibody based upon a combination of:
(i) the amount of specific binding between said autoantibody and said
antigen detected in step (b); and
(ii) the calculated secondary curve parameter,
	 this would provide the advantage of having a better characterization of the teaching of Robertson of having a sigmoid curve be a detection parameter, by including inherent characteristic calculated parameters of the curve in the determination step. 
One would have been further motivated to determine the presence/absence of the analyte by taking into consideration the combination of a calculated parameter as a Robertson et al. teach that determination based on  a measured amount and an observed plotted curve characteristic (sigmoid shape) may avoid false positives to advantageously increase the specificity of the assay (Robertson [0007]-[0009], [0030]).   


Regarding claim 9, Robertson teaches that the different antigens" encompasses antigens derived from different proteins or polypeptides (such as antigens derived from unrelated proteins encoded by different genes) and also antigens which are derived from different peptide epitopes of a single protein or polypeptide (e.g. [0043]).

Regarding claim 10, Robertson teaches that the autoantibody assays comprise “the determination of presence or absence of disease state or disease susceptibility” (i.e. autoantibody is a biological marker of a disease state or a disease susceptibility) ([0064]).

Regarding claim 12, Robertson teaches that the antibodies detected in the assay are autoantibodies reactive with tumour marker proteins (i.e. the autoantibody is specific for a tumour marker protein) (e.g. [0066]). Robertson further teaches that “Cross titration assays according to the invention may be adapted for use in the detection of autoantibodies to essentially any tumour marker protein for which a suitable antigen 


Regarding claim 13, Robertson teaches tumour marker proteins comprise NY-ESO-I among others (e.g. [0091]-[0100], Pg. 23, claim 9).


Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Robertson et al. (EP 2062053 B1) in view of Kawade et al. (Journal of Immunological Methods 278 (2003) 127–144), further in view of Prinz et al. (“Hill coefficients, dose–response curves and allosteric mechanisms” J Chem Biol (2010) 3:37–44 DOI 10.1007/s12154-009-0029-3) 
Robertson and Kawade don’t explicitly teach that the secondary curve parameters comprise a Hill Slope. 
However, Prinz et al. teach data analysis methods to reactions based on binding interactions between a Ligand and a Receptor (i.e. autoantibody and antigen binding). In particular, Prinz teaches that:
“dose–response curves have been produced during screening” and that  “some dose–response curves had been measured and analyzed according to a standardized protocol. It is based on a four parameter logistic fit, “4PL” [2], which mathematically is identical to the Hill equation [3].” “The classical receptor concept [4] states that any physiologic response is a result of ligand binding, so that dose–response curves basically reflect binding curves.”

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

 When Θ is the fraction of bound ligand to maximal bound ligand or of response to maximal response, then Eq. 1 can be calculated with

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

where KD is the equilibrium dissociation constant, which would be named EC50 (dose for 50% effect) in the case of classical dose response curves or IC50 (50% inhibition) in the case of inhibition screens. In most cases, the real curves do not follow this simple hyperbolic function but show significant deviations. This was already observed in 1910 by Hill [3] for the binding of oxygen to hemoglobin. He used the following scheme:
           
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

which leads to the corresponding “Hill equation”: 
             
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

The number of bound ligands n is called the Hill coefficient nH. The dimension of the equilibrium dissociation constant KD in this version of the Hill equation is Mn (molar to the n).” (i.e. secondary curve parameters such as the Hill Slope, as in claim 8, or dissociation constant, as in claim 6) (see Pg. 37, Introduction). 
	Prinz further teaches that “The experimental evidence concerning dose response curves with Hill coefficients other than one is overwhelming” and that most researchers “consistently find that the shape of their dose–response curves and, hence, the Hill coefficient depends on the ligand employed.” (Pg. 42, right column, last ¶, also Pg. 40, right column, 2nd ¶), which elucidates that it is known in the art that the characterization of the data of binding reactions provides inherent parameters, which may be 
Therefore, it would have been prima facie obvious, to one of ordinary skill in the art at the time of the invention, to modify the methods as taught by Robertson and Kawade, by calculating a secondary curve parameter where the parameter is a Hill coefficient, as taught by Prinz, because Prinz teaches that it is well-established and known in the art that Hill coefficients provide insight into the reaction kinetics under consideration, as well as providing a coefficient that characterizes the reaction and which is also correlated to the shape of a curve (Prinz, Pg. 42, right column, last ¶, also Pg. 40, right column, 2nd ¶), and because having a concrete coefficient to characterize a curve provides the advantage of characterizing a curve shape (such as the sigmoid curve or S-shape as taught by Robertson) through data analysis to have a concrete numerical value or range of values with which to provide a numerical cut-off parameter. In other words, Prinz teaches that the well-established Hill coefficient characterizes the reaction data, and that the Hill coefficient is also correlated to the shape of a curve, since Hill coefficients provide insight into the reaction kinetics. This is advantageous because this provides a numerical quantitative value to the curve data, which can in turn be used as a cut-off numerical parameter in a determination step. One would have had a reasonable expectation of success in modifying the methods as taught by Robertson and Kawade, by calculating a secondary curve parameter where the parameter is a Hill coefficient, as taught by Prinz, because both Robertson and Kawade teach that the binding data provide characteristics of binding and characteristics of the element being measured, such as the shape of the binding curve (as taught by Robertson) and the 



Obviousness Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).


Claims 1, 6-10,12-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3, 4, 6 and 8 of US PAT 8,722,339 referred as ‘339 in view of Kawade et al. (Journal of Immunological Methods 278 (2003) 127–144).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the ‘339 Patent also recites: 
In Claim: 
1. A method of detecting a disease state or disease susceptibility in a subject, comprising detecting an antibody in a bodily fluid test sample from the subject wherein the antibody is a biological marker of a disease state or disease susceptibility the method comprising:
(a) contacting the test sample with a plurality of different amounts of an antigen specific for the antibody,
(b) detecting the amount of specific binding between the antibody and the antigen,
(c) plotting or calculating a curve of the amount of specific binding versus the amount of antigen for each amount of antigen used in step (a), and
(d) based on a comparing a curve characteristic this indicates the presence of a disease state or susceptibility in the subject. 


3. a test sample curve having a generally S-shaped or sigmoidal curve indicates a disease state or susceptibility in the subject (a characteristic of a plotted curve is used to determine disease risk, as in instant claim 1 (eii)-(f)).
4.  the antibody is an autoantibody specific for a tumour marker protein (as in instant claims 9 and 12).
6. the tumour marker protein is MUC1, MUC16, c-myc, EGFR, p53, ras, BRCA1, BRCA2, APC, HER2, PSA, CEA, CA19.9, NY-ESO-1, 4-5, CAGE, PSMA, PSCA, EpCam, a cytokeratin, recoverin, a kallikrein, an annexin, AFP, GRP78, CA125, mammoglobin, or raf. (as in instant claim 13).
8. the presence or absence of the disease state or disease susceptibility identifies, in a population of asymptomatic human subjects, those subjects who are at increased risk of developing cancer, wherein the samples to be tested using the method are samples of bodily fluid taken from the subjects, and wherein subjects having an elevated level of autoantibodies, as compared to normal control individuals, are identified as being at risk of developing cancer. (as in instant claim 1).

The ‘339 patent does not teach the calculation of a secondary curve parameter or the combination of having both the detected amount and a secondary curve parameter determine the determination of a sample as identifying a subject at risk. 
However, as discussed in the rejection suppra:
Kawade et al. teaches antigen–antibody reaction data analysis, data characterization, and mathematical modeling (e.g. abstract). Kawade teaches that in the art of antibody-antigen detection and binding studies, it is known in the art to analyze the data provided by the binding reaction and detection data as well as mathematical modeling and data analysis, as Kawade further teaches that a “curve has a slope with a steepness determined by the relative magnitudes of K and [If], making it possible, in the framework of the simplest model, to infer the order of magnitude of K from the neutralization curve obtained experimentally” (K is the association constant) ([If] is concentration of effector (i.e. concentration of antigen) remaining active (not bound to Ab) (Pg. 129, left column, 2nd ¶). In other words, Kawade teaches that the antibody-antigen data analysis and calculation of parameters provides information of inherent correlations of calculated parameters which can be observed, such as the correlation of the slope degree and order of magnitude of K (i.e. calculating a secondary curve parameter), all of which is data representative of the bio-chemical reactions and behavior (dynamic and kinetic data analysis) of the biomarker analyte being detected and analyzed. 
Kawade further teaches that “theoretical formulas describing the titration of neutralizing Ab are applicable to the Ab affinity of any magnitude” (Pg. 129, left Column, 2nd ¶), and that “It is therefore possible to infer the magnitude of the association constant from the observed neutralization curve the mode of Ab action depends on the relative magnitudes of the association constant, K, and the value of 1/[If]. The constant K is an intrinsic character of the antibodies, and has a fixed value” (Pg. 129, left Column, 2nd ¶). This teaching is exemplary of the well-established concept that a 

Therefore, it would have been further prima facie obvious for one of ordinary skill in the art at the time of the invention, to combine the teachings of the ‘339 Patent and by having well-known and established parameters which are inherent of binding data which portrays the dynamics and kinetics of binding, such as calculations of slope and association and dissociation constants (i.e. secondary curve parameters) of the binding curve data, as taught by Kawade et al., in order to have the cut-off parameter based on sigmoid curve data be characterized by for example inherent calculated characteristics of the data such as the calculated slope and association/dissociation constants of the binding reaction, because it is well known in the art to calculate inherent characteristics of binding curve data in order to analyze and extrapolate values such as the slope and association/dissociation constants which provide information about the binding reaction, and in this case would provide advantageous information as to the presence and specificity of binding of the biomarker in the test sample. Having a characteristic slope or dissociation or association constant, for example, would be advantageous in that the identification of the sigmoidal curve as it can be characterized not only by its shape but also by a concrete numerical value or range of values for calculated parameters such as the calculated slope or calculated K value (as taught by Kawade) which are inherent of the data, much like a circumference is a measured calculated inherent value of a circle, a slope is a measured calculated inherent value of a plotted curve.  


A person of ordinary skill in the art would have had a reasonable expectation of success, in combining the disclosure of the patent, of having a determination step comprising two parameters for deeming a test sample positive, where one determination parameter is identified as the data following a sigmoid curve, by characterizing the curve data (which when plotted yields a curve which is therefore governed and characterized by mathematical correlations and calculated constants of the data), by having well-known and established parameters which are inherent of the type of binding data as taught by Kawade. Binding data which portrays the dynamics and kinetics of binding, such as calculations of slope and association and dissociation constants (i.e. secondary curve parameters) of the binding curve data, as taught by Kawade et al., these calculations of well-established parameters and extrapolation from measured data is a routine and well-established form of binding data analysis in the art. Furthermore, the data measured and gathered by the patent, are the exact type of data that can be analyzed by well-established methods of data analysis comprising calculations of slope and reaction constants (i.e. secondary curve parameters) as taught by Kawade. The measured and gathered data of the patent, and the calculated parameters and extrapolation of data from such type of data gathering, are known to work, as these are routine calculations that are well known to work on the type of data of the patent, as exemplified by Kawade. 




Claims 1, 6-10,12-13 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 46, 84, and  89 of 16/463,549 referred as the 16/463,549 co-pending Application, in view of Robertson et al. (EP 2062053 B1) and Kawade et al. (Journal of Immunological Methods 278 (2003) 127–144).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the 16/463,549 co-pending Application also recites: 
In Claim: 
1. A method of detecting liver cancer in a mammalian subject by detecting an antibody in a test sample comprising a bodily fluid from a subject, wherein the antibody is an autoantibody immunologically specific for a tumour marker protein selected from the group consisting of MMP9, AIF1, EpCAM and CDKN1B, which method comprises the steps of:

(b) determining the presence or absence of complexes of the tumour marker antigen bound to autoantibodies present in the test sample
 (as in instant claims 1 and 13).
2. A method of detecting an antibody in a test sample comprising a bodily fluid from a mammalian subject, wherein the antibody is an autoantibody immunologically specific for a tumour marker protein selected from the group consisting of MMP9, AIF1, EpCAM and CDKN1B, which method comprises the steps of:
(a) contacting the test sample with a tumour marker antigen selected from the group consisting of MMP9, AIF1, EpCAM and CDKN1B; and
(b) determining the presence or absence of complexes of the tumour marker antigen bound to autoantibodies present in the test sample. 
(as in instant claims 1 and 13).
46. A method comprising detecting an antibody in a test sample comprising a bodily fluid from a mammalian subject, wherein the antibody is an autoantibody immunologically specific for a tumour marker protein selected from the group consisting of MMP9, AIF1, EpCAM and CDKN1B, which method comprises the steps of:
(a) contacting the test sample with a tumour marker antigen selected from the group consisting of MMP9, AIF1, EpCAM and CDKN1B;

(c) detecting the amount of specific binding between the tumour marker antigen and autoantibodies present in the test sample; and
(d) comparing the amount of specific binding 
(as in instant claims 1 and 13).
84. The method of claim 1, wherein the tumour marker antigen is a naturally occurring protein or polypeptide, a recombinant protein or polypeptide, a synthetic protein or polypeptide, a synthetic peptide, a peptide mimetic, a polysaccharide or a nucleic acid. (as in instant claim 9).
89. The method of claim 88, wherein autoantibodies immunologically specific for the tumour marker proteins CAGE, NY-ESO-1, MMP9, transferrin, MAGE A4, RalA, HSPA4, SALL4, Cyclin B1, EpCAM, DDX3X, and AIF1 are detected in a test sample comprising a bodily fluid from the mammalian subject. (as in instant claim 13).

The 16/463,549 co-pending Application does not teach the calculation of a secondary curve parameter or the combination of having both the detected amount and a secondary curve parameter determine the determination of a sample as identifying a subject at risk. 
However, as discussed in the rejection suppra:
Robertson et al. teach that the determination of the presence or absence of said autoantibody may be based upon two types of determinations:

(ii) that the plotted or calculated curve have a curve characteristic of being a sigmoid curve or S-shape (e.g. [0011]-[0012] (b), [0026], [0064]).

 	Robertson further teaches that “The method of the invention is advantageous for use in clinical diagnostic, prognostic, predictive and/or monitoring assays where the absolute amounts of target antibody present can vary enormously from patient-to-patient. The inventors have observed that if such assays are based on detection of antibody binding using a single amount/concentration of test antigen, patient samples containing an amount of antibody which is at the very low or the very high end of the normal physiological range (of amount of antibody) across the population can be missed due to limitations of the assay methodology; samples with a low amount of antibody may be scored as false negative results, whereas those with very high levels of antibody may be off the scale for accurate detection within the chosen assay methodology. ([0030]). For example Robertson teaches that “the methods of the invention have higher sensitivity with at least equivalent specificity to methods of
diagnosis or detection based upon antigen titration alone and reduce incidence of false positive and false negative determinations” ([0017]).

Robertson also teaches that although the cross-titration methodology improves the detection methods, the methods still rely on a double cut-off data delimitation, as in order for a sample to be deemed positive Robertson teaches that “Samples were deemed to be positive if they showed levels above cut-off in at least 2 serum dilutions” ([0121]). As discussed above, Robertson also teaches two ways to determine if a sample is positive, i) by the amount detected and ii) by the shape of the curve. 

Therefore, it would have been prima facie obvious at the time of the invention, for one of ordinary skill in the art to modify the 16/463,549 co-pending Application and to combine the teachings of Robertson that determination of a positive sample be identified by the amount detected above a certain cut-off level, and the teaching of Robertson that a determination of a positive sample can be identified by the characteristic of a curve such as the shape of a curve, in order to have a method step that determines a sample as being positive by combining both determination steps in a double cut-off determination step in order to improve the accuracy of the assay. 
One would have further motivated to combine the teachings of the ‘339 Patent and the teachings of Robertson as noted above, because Robertson et al. teaches that this combination of a determination step which considers the sigmoid curve as a determining factor, would avoid false positives to advantageously increase the specificity of the assay (Robertson [0017], [0030]). One would have had a reasonable expectation of success because both the ‘339 patent and the Robertson reference recognize the desirable advantage of being able to make a determination based on data 
   

The 16/463,549 co-pending Application and Robertson do not explicitly teach that the characteristics of the data (plotted curve) comprise calculated secondary curve parameters.

However, Kawade et al. teaches antigen–antibody reaction data analysis, data characterization, and  mathematical modeling (e.g. abstract). Kawade teaches that in the art of antibody-antigen detection and binding studies, it is known in the art to analyze the data provided by the binding reaction and detection data as well as mathematical modeling and data analysis, as Kawade further teaches that a “curve has a slope with a steepness determined by the relative magnitudes of K and [If], making it possible, in the framework of the simplest model, to infer the order of magnitude of K from the neutralization curve obtained experimentally” (K is the association constant) ([If] is concentration of effector (i.e. concentration of antigen) remaining active (not bound to Ab) (Pg. 129, left column, 2nd ¶). In other words, Kawade teaches that the antibody-antigen data analysis and calculation of parameters provides information of inherent correlations of calculated parameters which can be observed, such as the 
Kawade further teaches that “theoretical formulas describing the titration of neutralizing Ab are applicable to the Ab affinity of any magnitude” (Pg. 129, left Column, 2nd ¶), and that “It is therefore possible to infer the magnitude of the association constant from the observed neutralization curve the mode of Ab action depends on the relative magnitudes of the association constant, K, and the value of 1/[If]. The constant K is an intrinsic character of the antibodies, and has a fixed value” (Pg. 129, left Column, 2nd ¶). This teaching is exemplary of the well-established concept that a reaction can be characterized by known inherent constants and measured by well-known data analysis methods which represent the intrinsic character of the (in this case antibody) analyte being analyzed. 

Therefore, it would have been further prima facie obvious for one of ordinary skill in the art at the time of the invention, to combine the teachings of the 16/463,549 co-pending Application and Robertson of having a determination step comprising two parameters for deeming a test sample positive, where one determination parameter is identified as the data following a sigmoid curve, by characterizing the curve data (which when plotted yields a curve which is therefore governed and characterized by mathematical correlations and calculated constants of the data), by having well-known and established parameters which are inherent of binding data which portrays the 
A person of ordinary skill in the art would have had a reasonable expectation of success, in combining the teachings of the 16/463,549 co-pending Application and Robertson of having a determination step comprising two parameters for deeming a test sample positive, by characterizing the curve data (which when plotted yields a curve which is therefore governed and characterized by mathematical correlations and calculated constants of the data), by having well-known and established parameters 

One would also be motivated to combine these teachings in order to optimize and to simplify the data analysis as the 16/463,549 co-pending Application requires a comparison of a measured value to control samples, since having a concrete numerical value to compare the sample being analyzed as based on a calculated parameter, would provide an advantageous way of comparing the sample to a control which also has a calculated parameter (i.e. a secondary curve parameter).


Response to Arguments
Applicant arguments filed 08/09/2021 have been considered but are not found persuasive.  

Applicant’s arguments with respect to the rejections under 35 U.S.C.112(b) (reply, Pg. 13), have been considered but are moot as the rejections have been withdrawn.

Applicant’s arguments with respect to the rejections under 35 U.S.C.101 (reply, Pg. 14), have been considered but are not found persuasive.

Applicant argues that claim 1 has been amended “to recite a method for detecting an autoantibody in a test sample "for identifying a subject who is at increased risk of developing cancer."
Claim 1 is also amended to include step (f), which recites identifying a subject who is at increased risk of developing cancer based upon the presence or absence of said autoantibody as determined in step (e)."
At least as amended, claim 1 integrates any alleged judicial exception into a
practical application”
This is not found persuasive, because: 
as discussed suppra, the claims are drawn to a judicial exception, namely a law of nature and an abstract idea (see discussion under 35 USC § 101). With respect to Applicants arguments, it is noted that the judicial exception itself cannot provide the practical application. In other words the practical application under consideration must contain elements beyond the judicial exception itself. The elements to which Applicant refers, are themselves the judicial exception, as noted in the MPEP “if there are no additional claim elements besides the judicial exception, or if the additional claim RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327, 122 USPQ2d 1377 (Fed. Cir. 2017) ("Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract"); Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016) (eligibility "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself."). For a claim reciting a judicial exception to be eligible, the additional elements (if any) in the claim must "transform the nature of the claim" into a patent-eligible application of the judicial exception, Alice Corp., 573 U.S. at 217, 110 USPQ2d at 1981, either at Prong Two or in Step 2B.” (see MPEP § 2106.04).  
Furthermore, in the instant case, as discussed (see 35 USC § 101 above), the instant recitations are not sufficient to integrate the natural principle such that it is practically applied.
In addition, it is noted that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
Therefore, in consideration of the previous discussion, it is considered that as recited, the claims are not integrated into a practical application.

suppra.

Applicant’s arguments with respect to Double Patenting rejections (reply, Pgs. 22 - 23), have been considered but are moot as the grounds of rejections have changed.


Pertinent Prior Art
Rowlen (US 20120316079 A1)
Teaches for example that analysis of an analyte may be based on two parameters to determine the analysis: amount and a calculated constant. For example Rowlen teaches at [0035] “In contrast to the above mentioned SRID and ELISA methods, the technology of the present application provides a method for which the analysis of a single concentration of unknown target material results in a complete binding curve. Consider the binding curve obtained for a single concentration of target or reference material shown pictorially in FIG. 2A and described by Equation 3 below:
S = S o + s max 1 + ( c im ) A ( Equation   3 )
where S is the signal from the single concentration of target or reference material as a function of immobilized capture agent concentration (Cin), So is the background signal, Smax is the maximum value of the signal obtained, and A is related to the slope of the binding curve. The maximum signal (Smax) extracted from a non-linear regression to the data is directly proportional to the target or reference concentration and is used for quantification, rather than relying on the slope. Several dilutions of a reference material 
[0045] “Typical gold standard potency assays are based on the two irresolvable experimental parameters of concentration (i.e. amount detected) and binding constant (i.e. a secondary curve parameter)”.
Jones et al. (“Summary Receiver Operating Characteristic Curve Analysis Techniques in the Evaluation of Diagnostic Tests” Ann Thorac Surg 2005;79:16–20) 
With respect to secondary curve parameters such as AUC analysis, Jones teaches that it is well known in the art to perform data analysis where known parameters can be calculated from the data such as for example ROC and AUC values. For example Jones teaches that “The ROC curves graph sensitivity (or true positive rate [TPR]) against (1-specificity) (or false positive rate [FPR]), where each point is derived from a different threshold. Once the test and true results are known for a diagnostic threshold, sensitivity and specificity are calculated.” (Pg. 17 , left column) and that “Sensitivity and specificity values lie between zero and one inclusive. This makes the area under the curve (AUC) for a perfect test equal to one. The random test, allocating positive results half the time, has an AUC of 0.5. The AUC can be calculated for different diagnostic 
Jones also teaches that “Summary receiver operating characteristic analysis is increasingly popular for meta-analyses of diagnostic test validity. It is suited to this purpose with its use of sensitivity and specificity. However, it is only meaningful when similar endpoints, diagnostic threshold, study quality, and test characteristics are compared. The AUC and Q statistics are used to compare results from different SROC analyses. Partial AUC may be used if specificity values are limited, with interpretation on an individual meta-analysis basis.” (Conclusion)
Holland et al. “A mathematical model of immunohistochemical preparations, which provides quantitative predictions” Journal of Microscopy, Vol. 214, Pt 1 April 2004, pp. 1–6
Adhikary et al. “Protein Dynamics and the Diversity of an Antibody Response” THE JOURNAL OF BIOLOGICAL CHEMISTRY VOL. 287, NO. 32, pp. 27139–27147, August 3, 2012.  DOI 10.1074/jbc.M112.372698
Tourinhoa et al. “Importance of the cutoff ratio for detecting antibodies against hepatitis A virus in oral fluids by enzyme immunoassay” Journal of Virological Methods 173 (2011) 169–174. 

Conclusion
No claims are allowed.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEF/
Examiner, Art Unit 1641

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631